    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 1 of 31

                                                                               SDCSD,N
                                                                              POCUMENJ'
                                                                              E:U:C1'RO'.NIC.A1.LY. FILED
UNITED STATES DISTRICT COURT                                                  DOC#.:._ _ _ _ _ _ __

SOUTHERN DISTRICT OF NEW YORK                                                 bAT Fl.L D~   3/31/21




  Jose Vasquez, et al.,

                          Plaintiffs,
                                                                                18-cv-10219 (AJN)
                 –v–
                                                                                MEMORANDUM
  NS Luxury Limousine Service, Ltd., et al.,                                   OPINION & ORDER

                          Defendants.



ALISON J. NATHAN, District Judge:

        Plaintiffs bring claims under federal and state labor laws against their former employer.

Plaintiffs moved for partial summary judgment and Defendants cross-moved for summary

judgment. For the reasons that follow, Plaintiffs’ motion is GRANTED and Defendants’ motion

is DENIED.


   I.      BACKGROUND

        A. Factual Background

        The following facts are drawn from the parties Rule 56.1 statements and are undisputed

unless otherwise stated. Defendants NS Luxury Limousine Service, Ltd. and JC Transportation

Inc. are New York corporations owned and operated by Defendant Phelix Ceballos. Dkt. No. 95

¶¶ 1-4. The companies (“Defendant Car Service”) were operated jointly as a car service business

out of the same premises. Dkt. No. 90-1 ¶¶ 3-6. Defendant Car Service owned a fleet of

vehicles, including sedans and SUVs. Dkt. No. 95 ¶¶ 5-6. In addition to providing car services

available for hire to the general public, Defendants also provided private chauffeur services to




                                                 1
      Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 2 of 31




specific customers. Dkt. No. 95 ¶ 3. In the years 2015 through 2018, Defendant Car Service had

gross annual revenues exceeding $500,000. Dkt. No. 90-1 ¶¶ 7-8.

        Plaintiffs Jose Vasquez and Fernando Martinez were hired as drivers for Defendant Car

Service by Defendant Ceballos, who is the sole owner of Defendant Car Service and operates the

business. Dkt. No. 90-1 ¶¶ 17-20. Prior to the Plaintiffs’ employment, both had obtained

relevant licenses using their own funds. Dkt. No. 95 ¶¶ 47, 52. Plaintiffs, and all other drivers

hired to work at Defendant Car Service, had the option of receiving hourly compensation or

working on commission. Dkt. No. 95 ¶ 11. All drivers for the company received IRS 1099

forms. Dkt. No. 95 ¶¶ 10, 74. Drivers were required to wear black suits while driving. Id. at ¶

13.

        At some point after they were hired by Defendant Car Service, Plaintiffs were assigned to

work as personal drivers for two families in Westchester, New York. In September of 2015,

Plaintiff Vasquez was assigned to be a chauffeur for the Korngold family. Dkt. No. 90-1 ¶ 22.

In January of 2017, Plaintiff Martinez began as a chauffeur for the Levy family. Dkt. No. 90-1 ¶

31. The arrangement was that the families provided the car and paid expenses, and Defendants

supplied the driver. Dkt. No. 90-1 ¶¶ 24-25, 33, 34. Plaintiffs were not required to wear the

black suit that Defendant Car Service drivers usually wore, but instead were granted permission

from the families to dress casually. Dkt. No. 95 ¶¶ 34, 70. Dkt. No. 95 ¶ 57.

        The families paid Defendants a flat rate of $1,500 a week for this service, Dkt. No. 90-1

¶¶ 26, 35; Dkt. No. 95 ¶¶ 22, 56, and Defendants in turn paid Plaintiffs a flat weekly amount of

$1,000, Dkt. No. 90-1 ¶¶ 51-53, 59-60. The parties dispute whether this was a “salary” or a

“commission.” Dkt. No. 95 ¶ 25. After Plaintiff Vasquez complained to the Defendants about

the number of hours he was working, his pay was raised to $1,100 per week. Id. Neither




                                                 2
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 3 of 31




Plaintiff received paystubs. Dkt. No. 90-1 ¶¶ 57, 64. Plaintiffs were not paid for vacation time.

Dkt. No. 95 ¶¶ 33, 67. Plaintiff Vasquez received annual bonuses directly from the Korngold

family. Dkt. No. 95 ¶ 35.

       Defendant Ceballos was aware of the general requirement that businesses must pay

employees overtime compensation and did not pay either Plaintiff overtime at any point. Dkt.

No. 90-1 ¶ 54, 61. In the past, Defendants were required to pay money to the New York State

Department of Labor as the result of a complaint filed by an employee about not being paid

overtime, and also settled a lawsuit with an employee regarding payment issues. Dkt. No. 90-1

¶¶ 68, 70. Defendants did not change their company policies after either of these events. Dkt.

No. 90-1 ¶¶ 69, 71. Defendants have not consulted with anyone regarding how to classify and

pay employees. Dkt. No. 90-1¶ 73.

       The parties agree that Plaintiffs were to drive for the families for a regular schedule of

Monday through Friday, 10 hours a day, starting around 7:30 A.M. and subject to change by the

families. Dkt. No. 90-1 ¶¶ 27, 36. Plaintiffs contend that at some point the families increased

the number of hours that Plaintiffs worked and that Plaintiffs were required to be available

outside of these hours. Dkt. No. 95 ¶¶ 18, 19, 55. Plaintiff Vasquez maintains that he started

out working 42 hours a week for the Korngold family but that after six months he began working

52 hours a week, and six months after that, 60 hours a week. Dkt. No. 90-1 ¶ 44-46. Plaintiff

Martinez maintains he worked 60 hours a week for the Levy family. Dkt. No. 90-1 ¶ 49.

Plaintiffs maintain that Defendants were aware that Plaintiffs were working more than 40 hours a

week, which Defendants contest. Dkt. No. 90-1 ¶¶ 43, 48.

       Defendants dispute that Plaintiffs worked more than 40 hours a week. Dkt. No. 90-1 ¶¶

43, 48. As to Plaintiff Vasquez, Defendants only evidence for disputing that he worked more




                                                 3
     Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 4 of 31




than 40 hours a week is a statement from Defendant Ceballos at his deposition that he told

Plaintiff Vasquez when he began working for the Korngold family that had to be available for 10

hours a day. Dkt. No. 86-8, Tr. 64. At a later point in the deposition, Defendant Ceballos was

asked “[d]id there come a point where Mr. Vasquez was driving more hours than [40-43 a week]

for the Korngolds?” to which Defendant Ceballos responded “He is the one who knows . . . I

know he told me he was doing more and he asked me to pay him something extra which I did.”

Id. at Tr. 70. In disputing that Plaintiff Martinez worked more than 40 hours a week, Defendants

point only to a statement from Defendant Ceballos deposition that “[o]nce [Plaintiff Martinez]

told me he was working extra hours and I told to tell [Mr. Levy]. . . [Mr. Levy] tell him and tell

me that he was going to use him less and after that I didn’t hear from [Plaintiff Martinez] for a

while.” Id. at Tr. 116.

        Defendants did not provide a time clock or any other method for employees to track the

time that they worked as a general matter, and Defendants did not maintain records of the hours

that Plaintiffs worked for the families nor did Defendants ask Plaintiffs to keep track of those

hours. Dkt. No. 90-1 ¶¶ 38-42. There are therefore no records of the hours that Plaintiffs drove

for the families.

        The parties also dispute whether Plaintiffs drove exclusively for the families during this

period or if they performed other driving-related work for Defendant Car Service as well. Dkt.

No. 90-1 ¶¶ 22, 31. Plaintiff Vasquez maintains that, during the period when he was a chauffeur

for the Korngold’s, he drove for them exclusively. Dkt. No. 90-1 ¶ 22. Defendants dispute this

fact, pointing only to a portion of Plaintiff Vasquez’s deposition testimony where he stated his

services were provided “exclusive to the Korngolds” but when asked “[w]ere you ever a

replacement driver during this time,” he responded “[i]t could have happened, but very few




                                                 4
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 5 of 31




times.” Dkt. No. 90-14 at 77. Plaintiff Martinez also maintains that he worked exclusively as a

chauffeur for the Levy’s during the relevant time period. Dkt. No. 90-1 ¶ 31. Defendants

dispute this fact by pointing to his deposition testimony in which he stated that, during the hours

when he was supposed to be available to drive the Levy’s but they did not need him, that

Defendant Ceballos told him that he needed to come drive for Defendant Car Service, and he did.

Dkt. No. 90-15 at 71-72. Plaintiffs admit that on occasion Plaintiff Martinez would work for

Defendants in one of Defendant’s vehicles, but claim it occurred “rarely.” Dkt. No. 95 ¶ 65.

       While Plaintiffs were working for the families, they communicated with the families both

directly and through Defendants. Dkt. No. 95 ¶¶ 29-32. The Levy family sent daily schedules to

Defendants via email, which Defendants would then forward to Plaintiff Martinez. Dkt. No. 95

at ¶ 59. At some point, the Korngold family ceased communicating with Plaintiff Vasquez

through Defendants and communicated with Plaintiff Vasquez directly, and on at least one

occasion, Mr. Korngold discussed hiring Plaintiff Vasquez directly. Dkt. No. 95 ¶ 36, 37.

       In 2018, Plaintiffs working relationships with Defendants ended. Dkt. No. 90-1 ¶ 23, 32.

In February 2018, Plaintiff Martinez incorporated his own business and in April 2018 quit his

position with Defendants. Dkt. No. 95 ¶ 74-75. He then continued driving for the Levy family.

Id. at ¶ 76. Sometime around August of 2018, Plaintiff Vasquez planned a three-week vacation

and, when he returned, found that another driver had been assigned to drive for the Korngold’s.

Dkt. No. ¶¶ 43-45. The parties dispute whether Mr. Korngold or Defendants made the decision

to let Plaintiff Vasquez go. Plaintiffs claim that Mr. Korngold wanted to keep Plaintiff Vasquez

as the family’s chauffeur and that it was Defendants who terminated his position, and Defendants

argue the opposite. Id.

       B. Procedural Background




                                                 5
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 6 of 31




         Plaintiffs filed a Complaint in this Court on November 2, 2018. Dkt. No. 1. They bring

claims against Defendants for failing to pay them overtime as required under the Fair Labor

Standard Act (Count I) and New York Labor Law (Count II), as well as claims for Defendants’

alleged failure to provide certain wage notices as required under the Wage Theft Prevention Act

(Count III). Id. Plaintiffs seek liquidated damages under both FLSA and NYLL, statutory

damages for the alleged violations of the New York Wage Theft Prevention Act, a declaratory

judgment, injunction, punitive damages, back pay, pre- and post- judgment interest, and

attorneys’ fees and costs. Id.

         The case proceeded to discovery, which was completed in December of 2019. Dkt. No.

59. On July 17, 2020, Plaintiffs filed a motion for partial summary judgment. Dkt. No. 83. In

that motion, Plaintiffs argue that the Court should rule for them as a matter of law on their FLSA

and NYLL overtime claims and their WTPA claims, and that Plaintiffs are entitled to liquidated

damages, prejudgment interest on their NYLL claims, and the award of attorney’s fees and costs.

Dkt. No. 85. Defendants filed a cross-motion for summary judgment on September 4, 2020,

arguing that Plaintiffs’ FLSA and NYLL overtime claims fail as a matter of law, that the Court

should decline supplemental jurisdiction over the remaining state law claims, and that a two-year

statute of limitations applies. Dkt. No. 90-16.   Those motions are now fully briefed.


   II.      LEGAL STANDARD

         Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The court must “construe the facts in the light most favorable to the non-moving party and

resolve all ambiguities and draw all reasonable inferences against the movant.” Delaney v. Bank

of Am. Corp., 766 F.3d 163, 167 (2d Cir. 2014) (internal quotation marks and alterations



                                                  6
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 7 of 31




omitted). If the court determines that “the record taken as a whole could not lead a rational trier

of fact to find for the non-moving party, there is no genuine issue for trial” and summary

judgment should be granted to the moving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (internal quotation marks and citation omitted).

          It is the initial burden of the movant to present evidence on each material element of its

claim or defense and demonstrate that he is entitled to relief as a matter of law. See Vt. Teddy

Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004). There is a genuine issue of

material fact if a reasonable jury could decide in the non-moving party’s favor. See Nabisco,

Inc. v. Warner-Lambert Co., 220 F.3d 43, 45 (2d Cir. 2000). The court “is not to weigh the

evidence but is instead required to view the evidence in the light most favorable to the party

opposing summary judgment, to draw all reasonable inferences in favor of that party, and to

eschew credibility assessments.” Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 122 (2d

Cir. 2004) (internal quotation marks omitted).

          To survive a summary judgment motion, the non-moving party “must come forward with

specific evidence demonstrating the existence of a genuine dispute of material fact.” Brown v. Eli

Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011). In doing so, the non-moving party “must do more

than simply show that there is some metaphysical doubt as to the material facts ... and may not

rely on conclusory allegations or unsubstantiated speculation.” Id. (internal quotation marks and

citation omitted). When there are cross-motions for summary judgment, “each party’s motion

must be examined on its own merits, and in each case all reasonable inferences must be drawn

against the party whose motion is under consideration.” Morales v. Quintel Entm’t, Inc., 249

F.3d 115, 121 (2d Cir. 2001).


   III.      OVERTIME CLAIMS



                                                   7
     Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 8 of 31




       Both parties seek summary judgment on Plaintiffs’ claims for overtime under the FLSA

and NYLL. Defendants admit that they never paid either Plaintiff overtime. Nonetheless,

Defendants argue that they are not liable under FLSA or NYLL because (1) Plaintiffs were

independent contractors, not employees, (2) even if Plaintiffs were employees, Defendants are

not covered “employers” for the purposes of FLSA, and (3) Plaintiffs were exempt from

overtime pay under the taxicab exemptions of the FLSA and NYLL. Defendants also maintain

that, even if Defendant Car Service is liable, Defendant Ceballos was not Plaintiffs’ employer.

       For the reasons that follow, the Court concludes as a matter of law that Plaintiffs have

established at least NYLL violations by all Defendants and therefore grants summary judgment

in favor of the Plaintiffs on their overtime claims.

   A. Defendants employed Plaintiffs for the purposes of the FLSA and the NYLL

       In order “[t]o be held liable under the FLSA, a person must be an ‘employer.’” Herman

v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999). The same is true for the NYLL, and

courts apply the same definition of “employer” under both statutes. See Allende v. PS Brother

Gourmet, Inc., No. 11CIV5427AJNKNF, 2013 WL 11327098, at *2 (S.D.N.Y. Feb. 1, 2013);

Jiao v. Shi Ya Chen, No. 03 Civ. 0165(DF), 2007 WL 4944767, at *9 n. 12 (S.D.N.Y. Mar. 30,

2007). As such, the analysis that follows applies to both claims.

       An “employer” is “any person acting directly or indirectly in the interest of an employer

in relation to an employee,” and an “employee” is “any individual employed by an employer.”

29 U.S.C. § 203(d), (e)(1). Supreme Court precedent instructs that the “determination of

whether an employer-employee relationship exists for purposes of the FLSA should be grounded

in economic reality rather than technical concepts.” Barfield v. New York City Health & Hosps.

Corp., 537 F.3d 132, 141 (2d Cir. 2008) (citing Goldberg v. Whitaker House Coop., Inc., 366



                                                  8
     Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 9 of 31




U.S. 28, 33 (1961)). And when analyzing the economic realities of the relationship, courts

should not depend on “isolated factors but rather upon the circumstances of the whole activity.”

Id. (citing Rutherford Food Corp. v. McComb, 331 U.S. 722, 730 (1947)).

       In the context of cases like this one, which require “distinguishing employees from

independent contractors,” the Second Circuit has applied a multi-factor test to determine whether

an employee-employer relationship exists, including “(1) the degree of control exercised by the

employer over the workers, (2) the workers’ opportunity for profit or loss and their investment in

the business, (3) the degree of skill and independent initiative required to perform the work, (4)

the permanence or duration of the working relationship, and (5) the extent to which the work is

an integral part of the employer’s business.” Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61, 67

(2d Cir. 2003) (citing Brock v. Superior Care, Inc., 840 F.2d 1054 (2d Cir. 1988)). While “[t]he

existence and degree of each factor is a question of fact,” the “legal conclusion to be drawn from

those facts—whether workers are employees or independent contractors—is a question of law.”

Brock., 840 F.2d at 1059.

               1. Degree of Control

       Relying on undisputed facts, the Court begins by assessing the degree of control that

Defendants exercised over Plaintiffs’ work. Though Plaintiffs were driving full-time for the

families, both to and from the families’ homes and in the families’ vehicles, Defendants still

exercised significant control over Plaintiffs. In assessing the degree of control, the fact “that an

employer does not exercise control continuously or consistently ‘does not diminish the

significance of its existence.’” Hart v. Rick’s Cabaret Int’l, Inc., 967 F. Supp. 2d 901, 912

(S.D.N.Y. 2013) (Irizarry v. Catsimatidis, 722 F.3d 99, 111 (2d Cir. 2013)). An “employer does

not need to look over his workers’ shoulders every day in order to exercise control.” Ansoumana




                                                  9
     Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 10 of 31




v. Gristede's Operating Corp., 255 F. Supp. 2d 184, 190 (S.D.N.Y. 2003). Instead, the Court

looks to factors such as who was the ultimate decision maker on the main conditions of

Plaintiffs’ work, such as duties and compensation. See Brock, 840 F.2d at 1061 (assessing

whether the putative employer “exercises substantial control over the manner and conditions of

their work.”).

         Most importantly, Defendants paid Plaintiffs. It is a telltale sign that a worker is an

employee when instead of “selling their [services] on the market for whatever price they can

command” they are “regimented under one organization,” providing services as “the

organization desires and receiving the compensation the organization dictates.” Goldberg v.

Whitaker House Co-op., Inc., 366 U.S. 28, 32 (1961). While the customers, i.e. the families,

ultimately decided how much they were willing to pay Defendants for the car service, it is

undisputed Defendants were the ones who decided how much to pay Plaintiffs. Plaintiff

Vasquez received a raise only after complaining to Defendants about his salary, and Defendants

decided what additional amount he would be paid.

         Additionally, Defendants assigned Plaintiffs’ work. It does not matter that the hours

Plaintiffs spent driving were dictated by the needs of the customer. The undisputed facts

demonstrate that Defendants alone negotiated the terms of chauffeur agreement with the families

and Defendants then assigned each Plaintiff to those jobs.1 Because the “Company told plaintiff

whom to drive and, when he was designated to a specific [customer], his schedule was

determined by the [that customer],” each Plaintiff therefore had “little discretion over when and

how long to work.” Gustafson v. Bell Atl. Corp., 171 F. Supp. 2d 311, 325 (S.D.N.Y. 2001)


1
  Defendants point out that on at least one occasion, Mr. Korngold even discussed hiring Plaintiff Vasquez directly.
However, the fact that Mr. Korngold and Plaintiff had this conversation about that potential arrangement (which
never came to fruition), is strong evidence that in their existing arrangement, Plaintiff Vasquez was not working for
the Korngold’s as an independent contractor but instead was an employee of Defendants.


                                                         10
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 11 of 31




(determining that chauffeurs were employees and not independent contractors for the purposes of

FLSA). In contrast, if it were the case that Plaintiffs had been able to solicit and accept

assignments “on whatever days and at whatever times they pleased, and they were under no

obligation to accept a particular job,” then Plaintiffs would be more likely to fit into a similar

category of drivers who work as independent contractors. Saleem v. Corp. Transp. Grp., Ltd., 52

F. Supp. 3d 526, 537 (S.D.N.Y. 2014) (determining that drivers for a “black car” service were

independent contractors where drivers “decide[d] for themselves” when to provide services).

But instead, the record demonstrates that Plaintiffs merely did the work that was assigned to

them by Defendants (and only by Defendants). See Campos v. Zopounidis, No. 3:09-CV-1138

VLB, 2011 WL 2971298, at *5 (D. Conn. July 20, 2011) (Delivery worker was an employee

where he “delivered food only for and at the direction of Pappa’s Pizzeria.”).

       While Defendants emphasize that Plaintiffs did have the ability to communicate directly

with the families regarding some aspects of their employment, including small practical matters

such as if they were running late or on-the-spot changes to the daily schedule, those instances do

not suggest that Plaintiffs had any meaningful control over the terms of their employment.

Rather, those are the necessary and ordinary types of communications required in the provision

of driving services to a customer, whether one is an employee or an independent contractor.

       In sum, under these circumstances, where a company is primarily responsible for

assigning work and dictating compensation, the “degree of control” is considered to be high and

weighs heavily towards a finding of an employer-employee relationship. See Ansoumana, 255 F.

Supp. 2d at 190 (S.D.N.Y. 2003) (determining that the defendants, who assigned delivery-worker

plaintiffs to various pharmacies, were not just a “placement agency” but in fact were the

plaintiff’s employers because they “controlled their hiring, firing, transfer and pay.”). See also




                                                  11
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 12 of 31




Ethelberth v. Choice Sec. Co., 91 F. Supp. 3d 339, 351 (E.D.N.Y. 2015) (determining that

security guards were employees in part because they were “hired and supervised the company’s

security guards, including determining their pay [and] assigning them to work sites . . .”).

               2. Opportunity for Profit or Loss and Investment in the Business

       Next, the Court considers whether Plaintiffs had an opportunity for profit (or loss) from

their efforts and the degree to which they made investments in their work.

       “The more tools that an individual provides or owns himself, the more likely he will be

considered an independent contractor.” Leach v. Kaykov, No. 07-CV-4060-KAM-VVP, 2011

WL 1240022, at *20 (E.D.N.Y. Mar. 30, 2011). Other than obtaining the necessary licenses to

drive in Westchester, New York, the undisputed facts show that Plaintiff’s did not invest

substantially in their work. They used the families’ cars and the families paid all necessary

expenses. Cf. Saleem, 52 F. Supp. 3d at 540 (finding drivers who “spent money buying or

renting their cars, maintaining their cars, buying gasoline, paying the costs associated with their

[] licenses, and procuring insurance,” to be independent contractors.); Browning v. Ceva Freight,

LLC, 885 F. Supp. 2d 590, 608 (E.D.N.Y. 2012) (finding that the fact that drivers “utilized their

own vehicles and all of their own tools and supplies . . . supports a finding of independent

contractor status”).

       Additionally, Plaintiffs had very little opportunity for profit or loss. For compensation,

Plaintiffs received a flat weekly payment by Defendants. Cf. Arena v. Delux Transp. Servs., Inc.,
                                                                                               -

3 F. Supp. 3d 1, 12 (E.D.N.Y. 2014) (independent contractor driver controlled “how much

overall money he earned as a result of the number of calls he took and fares he earned.”);

Saleem, 52 F. Supp. 3d at 538 (independent contractor drivers were paid by the trip and some

had “their own credit card merchant accounts to process payments from private clients.”). And




                                                 12
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 13 of 31




because they worked only for Defendants, they were “precluded from other income.” Schwind v.

EW & Assocs., Inc., 357 F. Supp. 2d 691, 701 (S.D.N.Y. 2005). Cf. Saleem, 52 F. Supp. 3d at

538 (finding it “indicative of Defendants’ limited control over the drivers[,]” and thus the

drivers’ independent contractor status, that “the drivers were free to—and frequently did—work

for other car services and provide transportation to private customers.”).

        Defendants point out that Plaintiff Vasquez received an annual bonus from the Korngold

family. While this fact in isolation might point towards independent contractor, it does not

outweigh the fact that Plaintiffs received a flat-rate weekly salary from Defendants that was not

dependent on how much or how well they performed in their duties. Moreover, the fact that a

worker who performs well in their job may receive tips and extra benefits from customers or

their employer does not necessarily make them an independent contractor. See Hart, 967 F.

Supp. 2d at 913 (listing cases concluding that exotic dancers are ordinarily classified as

employees instead of independent contractors for the purposes of FLSA despite the tips they

receive).

        All in all, the Court concludes that this factor tips slightly in favor of an employee

relationship or is at best neutral.

                3. Degree of Skill and Independent Initiative Required

        The Court next assesses whether or not Plaintiffs were skilled professionals who relied on

independent initiative to market their services.

        Working as a “chauffeur require[s] no specialized skill or initiative,” which tends to

suggest a chauffeur is “an employee rather than an independent contractor.” See Gustafson v.

Bell Atl. Corp., 171 F. Supp. 2d at 326. See also Saleem, 52 F. Supp. 3d at 541(“[D]riving is not

a “specialized skill[.]’”). Defendants point to the fact that both Plaintiffs had to obtain driver’s




                                                   13
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 14 of 31




licenses in order to work as drivers, and indeed driving licenses that were more specialized than

ones Plaintiffs might have otherwise obtained for personal use, such as the Taxi & Limousine

license obtained by Plaintiff Martinez. However, the fact that a worker needs to obtain some

skill or qualifications for a job does not automatically make them an independent contractor. To

the contrary, many employment positions require skill and “[a] variety of skilled workers who do

not exercise significant initiative in locating work opportunities have been held to be employees

under the FLSA.” Brock v. Superior Care, Inc., 840 F.2d at 1060 (citing cases discussing

welders, tailors, etc.). The undisputed record in this case demonstrates that, while Plaintiffs

needed to be able to drive and obtained licenses to drive in the area, their duties as chauffeurs

required no highly specialized skills or training. Moreover, as discussed above, Plaintiffs were

assigned by Defendants to work for the families and did not use any independent initiative to

obtain work. This factor points towards a determination that Plaintiffs were employees.

               4. Permanence or Duration of the Working Relationship

       The Court next assesses the length and nature of the relationship between Plaintiffs and

Defendants. A worker is more likely to be an independent contractor if they are “transient” and

“typically work for several employers.” Brock, 840 F.2d at 1060. See also Saleem, 52 F. Supp.

3d at 542 (“Generally speaking, independent contractors often have fixed employment periods

and transfer from place to place as particular work is offered to them, whereas employees usually

work for only one employer and such relationship is continuous and of indefinite duration.”)

(quoting Baker v. Flint Eng'g & Const. Co., 137 F.3d 1436, 1442 (10th Cir.1998)).

       Although the record does not establish when Plaintiffs were first hired, Plaintiff Vasquez

was the Korngold’s chauffeur for about three years and Plaintiff Martinez was the Levy’s

chauffeur for about a year. It is undisputed that the Plaintiffs worked full-time in these positions




                                                 14
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 15 of 31




during these years. The continuous, long-term nature of the work tends to suggest that Plaintiffs

were employees and not independent contractors. See Ethelberth, 91 F. Supp. 3d at 351

(determining that in part because “[t]he record shows that [security guard] worked for

[Defendant], on essentially a full-time basis, from his hiring in December 2007 through June

2010,” the security guard was an employee).

               5. Extent to which Work is an Integral Part of the Employer’s Business

       Finally, the Court considers whether Plaintiffs were a critical part of Defendants’

business, or whether they were less integral to the operation, which would suggest that they were

independent contractors. See Brock, 840 F.2d at 1059 (holding that “nurses constituted the most

integral part of [defendant’s] business, which is to provide health care personnel on request” and

that this “weigh[s] heavily in favor” of determining that the nurses were employees). Drivers are

undoubtedly an integral part of any kind of car service. Saleem, 52 F. Supp. 3d at 543

(“Defendants’ business could not function without drivers, and Defendants wisely do not argue

to the contrary”). The fact that Plaintiffs were doing the primary work of the company tends to

suggest that they were employees of Defendants.

                                               * * *

       Relying upon undisputed facts, all of the Brock factors either point towards a conclusion

that Plaintiffs were not independent contractors or are neutral. Considering all of the factors, the

Court determines as a matter of law that Plaintiffs were Defendant’s employees during the

relevant time period for the purposes of both the FLSA and NYLL.

   B. Defendant Ceballos is a Joint Employer

        Having concluded that Plaintiffs were employed by Defendant Car Service, the Court

must next address whether the individual Defendant, Defendant Ceballos, is a joint employer and




                                                 15
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 16 of 31




therefore also potentially liable under the FLSA and NYLL. “Under certain circumstances, the

FLSA permits ‘an individual within a company that . . . employs a worker [to be held] personally

liable for damages as that worker’s ‘employer.’” Inclan v. New York Hosp. Grp., Inc., 95 F.

Supp. 3d 490, 507 (S.D.N.Y. 2015) (citing Irizarry v. Catsimatidis, 722 F.3d 99, 105 (2d

Cir.2013)). To determine whether Defendant Ceballos was an employer, the Court begins with

the key factors such as if he “(1) had the power to hire and fire the employees, (2) supervised and

controlled employee work schedules or conditions of employment, (3) determined the rate and

method of payment, and (4) maintained employment records.” Id. (citing Herman, 172 F.3d at

139). See also Zheng, 355 F.3d at 71 (stating that courts are not limited to these factors and

should consider more broadly any and all factors “relevant to its assessment of the economic

realities” in determining if defendants are joint employers). The same analysis applies under the

NYLL. See Hart, 967 F. Supp. 2d at 940 (“Courts in this District have regularly applied the

same tests to determine, under the FLSA and the NYLL, whether entities were joint

employers.”).

       Relying on the undisputed facts in the record, the Court determines that Defendant

Ceballos was Plaintiffs’ employer under FLSA. Defendants admit that Defendant Ceballos

100% owned, operated, and presided over Defendant Car Service, that he was involved in the

“day-to-day operations” of the business and that he had “sole authority to hire and fire

employees” and to “set wages” and “schedules” for employees. Dkt. No. 90-1 ¶¶ 10-15.

Moreover, Defendants do not dispute that Defendant Ceballos made the decision to hire

Plaintiffs, set their rates and methods of pay, set their schedules, and assigned them to work for

the families. Id. at ¶¶ 17-21. Defendant Ceballos was at the highest “level of . . . corporate

hierarchy” and possessed the ultimate power over the business and its employees, including




                                                16
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 17 of 31




Plaintiffs. Irizarry, 722 F.3d at 106 (assessing the degree of power an individual possesses over

the company and “to what extent and with what frequency [the] individual actually use[d] the

power he or she possesses over employees.”). Therefore, based on the undisputed facts in the

record, the “economic reality” is that Defendant Ceballos exercised near total control over

Plaintiff’s employment. Zheng, 355 F.3d at 71. The Court therefore concludes as a matter of

law that Defendant Ceballos and Defendant Car Service were joint employers of Plaintiffs.

   C. Defendants are Qualifying Employers under FLSA

       Although the Court determines that Defendants were Plaintiffs’ employers, for Plaintiffs’

FLSA claim, the overtime requirements only apply to employers who have the requisite

connections to interstate commerce as defined by the Act. To fall within the statute’s mandate,

an employer must be “1) ‘engaged in commerce or in the production of goods for commerce,’ or

2) ‘employed in an enterprise engaged in commerce or in the production of goods for

commerce.’” Jacobs v. New York Foundling Hosp., 577 F.3d 93, 96 (2d Cir. 2009) (quoting 29

U.S.C. § 207(a)(1)). For this latter option (referred to as “enterprise coverage”), the requirement

that an enterprise be “engaged in commerce” applies when the employer “has employees

engaged in commerce or in the production of goods for commerce, or that has employees

handling, selling, or otherwise working on goods or materials that have been moved in or

produced for commerce by any person” and “is an enterprise whose annual gross volume of sales

made or business done is not less than $500,000.” 29 U.S.C. § 203(s)(1)(A). The word

“commerce” in this provision refers to “interstate commerce.” Archie v. Grand Cent. ‘'ship, Inc.,

997 F. Supp. 504, 528 (S.D.N.Y. 1998) (citing 29 U.S.C. § 203(b))).

       These two elements of enterprise coverage are satisfied here. As Defendants do not

dispute, Defendant Car Service had gross annual revenues exceeding $500,000 in the years 2015




                                                17
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 18 of 31




through 2018. Moreover, Defendants admit that they are a car service that owns a fleet of cars

and hired drivers to drive them. Cars are goods that are produced for and move within interstate

commerce. See Velez v. Vassallo, 203 F. Supp. 2d 312, 329 (S.D.N.Y. 2002) (“Defendants’

employees handled cars that were brought to public parking garages in New York City; such cars

surely epitomize ‘goods or materials that have been moved in or produced for’ interstate

commerce” under section 203 of FLSA). Therefore, Defendants had employees who were

“handling . . . goods or materials that have been moved in or produced for” interstate commerce

as required by Section 203 of FLSA. 29 U.S.C. § 203.

       Defendants’ argument to the contrary is that Section 203 requires that the products in

interstate commerce be “consumed” in the operation of employer’s business, which they have

never done. This is incorrect. The word “consumed” is not in the text of Section 203(s)(1) of

FLSA. Rather, other courts, such as those cited by Defendants, have found that where goods or

materials that were moved in or produced for interstate commerce were “consumed” in the

course of an employer’s business, its employees had therefore “handled, sold, or otherwise

worked on” those products, and thus those employers were included in Section 203’s purview.

See, e.g., Locke v. St. Augustine’s Episcopal Church, 690 F. Supp 2d 77, 88-89 (E.D.N.Y. 2010).

But by its plain terms, Section 203 of FLSA includes the “production . . . handling, selling, or

otherwise working on” goods in interstate commerce by employees, and Defendants do not

attempt to argue that their employees do not handle cars or that cars are not goods moved in or

produced for interstate commerce. The Court therefore concludes that there is no genuine

dispute of material fact that these elements are met and concludes as a matter of law that

Defendants are an “enterprise engaged in commerce or in the production of goods for

commerce” under FLSA. 29 U.S.C. § 203(s)(1).




                                                18
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 19 of 31




   D. Plaintiffs are not exempt under the taxicab exemptions of FLSA & NYLL

       While the Court concludes as a matter of law that Defendants were Plaintiffs’ employers

for the purposes of the overtime requirements of the FLSA and NYLL, the inquiry is not over.

Even if an employer would otherwise be required to pay overtime, the FLSA and the NYLL

exempt a number of categories of employees from overtime wages. See 29 U.S.C. § 213; N.Y.

Lab. Law § 651(5). One such exemption under the FLSA is that overtime need not be paid to

“any driver employed by an employer engaged in the business of operating taxicabs.” 29 U.S.C.

§ 213(b)(17). The NYLL exempts any “driver engaged in operating a taxicab.” N.Y. Lab. Law §

651(5)(d).

       In Munoz-Gonzalez v. D.L.C. Limousine Serv., Inc., the Second Circuit explained that a

“taxicab” for the purposes of the FLSA exemption is: “(1) a chauffeured passenger vehicle; (2)

available for hire by individual members of the general public; (3) that has no fixed schedule,

fixed route, or fixed termini.” 904 F.3d 208, 214 (2d Cir. 2018). Though the Second Circuit did

not address the NYLL taxicab exemption in Munoz-Gonzalez, the standard “articulated in that

case is consistent with the New York State Department of Labor’s definition for ‘driver engaged

in operating a taxicab’” which “courts applying the taxicab exemption under New York law”

have generally relied on. Jihui Zhang v. XYZ Limousine, Inc., No. CV157440JSAKT, 2019 WL

1220310, at *10 (E.D.N.Y. Mar. 15, 2019). See also Munoz-Gonzalez v. D.L.C. Limousine Serv.,

Inc., No. 15-CV-9368 (JPO), 2017 WL 2973980, at *7 (S.D.N.Y. July 12, 2017), aff'd, 904 F.3d

208 (2d Cir. 2018) (declining to separately analyze the NYLL taxicab exemption because the

parties agreed it is “substantially similar to FLSA’s.”).

       As to the FLSA’s taxicab exemption, the parties dispute two key issues. First, though the

parties agree that Defendant Car Service operated some number of taxicabs and some number of




                                                 19
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 20 of 31




private chauffeur services, they dispute whether, under the test set forth in Munoz-Gonzalez,

Defendant Car Service operated a sufficient percentage of taxicabs (in contrast to private

chauffeur services) to conclude that it is “engaged in the business of operating taxicabs” for

purposes of § 213(b)(17). Second, the parties also dispute whether, assuming that Defendant Car

Service is in fact “engaged in the business of operating taxicabs,” the term “driver” in the FLSA

exemption means only drivers of taxicabs or if it includes drivers of any kind, such as private

chauffeurs, so long as they are employed by an employer that is “engaged in the business of

operating taxicabs.”

       The Court need only address the second issue. The Court will assume arguendo that the

percentage of taxicabs operated by the Defendant Car Service is sufficient to conclude it is

“engaged in the business of operating taxicabs.” Even so, Defendants cannot seek refuge in the

FLSA taxicab exemption because the Court determines that the exemption only applies to drivers

of taxicabs and that, under Munoz-Gonzalez, Plaintiffs were not taxicab drivers. In any event,

the language of the NYLL exemption is even clearer that it only applies to taxicab drivers, and

thus Defendants were required to pay Plaintiffs overtime under the NYLL as well.

               1. The FLSA and NYLL taxicab exemptions apply to taxicab drivers

       The FLSA exempts from overtime “any driver employed by an employer engaged in the

business of operating taxicabs.” 29 U.S.C. § 213(b)(17). Based on the text, history, and

structure of this provision, the Court concludes that the exemption applies only to drivers of

taxicabs. See United States v. Davis, 961 F.3d 181, 187 (2d Cir. 2020) (if the “meaning [of

statutory terms] is not clear, [courts] make use of a variety of interpretive tools, including

canons, statutory structure, and legislative history.”); Marblegate Asset Mgmt., LLC v. Educ.

Mgmt. Fin. Corp., 846 F.3d 1, 6 (2d Cir. 2017) (“If resorting to the plain text alone fails to




                                                 20
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 21 of 31




resolve the question, we test the competing interpretations against both the statutory structure . . .

and the legislative purpose and history of” the statute. ).

        First, although “any driver” is arguably ambiguous in isolation, the natural reading in

context of the full textual phrase is that “driver[s]” who are employed by taxicab companies are

in fact driving taxicabs. See Yates v. United States, 574 U.S. 528, 543 (2015) (“The words

immediately surrounding” a term in a statute may “cabin the contextual meaning of that term.”).

       Moreover, the legislative purpose of the exemption was not to confer blanket immunity

from the overtime requirements to any company that is “engaged in the business of operating

taxicabs” – indeed, under the exemption such companies must generally pay overtime to all other

non-“driver” employees. See 29 U.S.C. § 213(b)(17). Instead, the reason that Congress

exempted “driver[s] employed by employers engaged in the business of operating taxicabs” from

overtime was to avoid federal clashes with state and local regulations of taxicabs. As the Second

Circuit explained in Munoz-Gonzalez, because “cities often regulate cab fares . . . and taxi

drivers often work more than forty hours,” then “absent the taxicab exemption, conflicts between

federal overtime rules and local regulations” might arise, for example cities might have to

“change their fare caps to keep cabbing profitable.” 904 F.3d at 21 (noting that other exemptions

in this section of FLSA also work to avoid regulatory clashes in the transportation industry, such

as railroads, motor carriers, air commerce, buses, and trolleys). Including non-taxicab drivers in

this exemption does not further this purpose.

       In any event, even if the taxicab exemption of the FLSA did include non-taxicab drivers

for taxicab companies, it is clear that the taxicab exemption of the NYLL does not, since it

exempts “driver[s] engaged in operating a taxicab.” See N.Y. Lab. Law § 651(5)(d).

               2. Plaintiffs were not taxicab drivers




                                                  21
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 22 of 31




       Because the overtime exemptions in § 213(b)(17) of the FLSA and § 651(5)(d) of the

NYLL apply only to taxicab drivers, the Court must determine if there is a genuine dispute as to

whether the Plaintiffs fall into that definition. As mentioned above, the Second Circuit’s

definition of a taxicab is “(1) a chauffeured passenger vehicle; (2) available for hire by individual

members of the general public; (3) that has no fixed schedule, fixed route, or fixed termini.”

Munoz-Gonzalez v. D.L.C. Limousine Serv., Inc., 904 F.3d 208, 214 (2d Cir. 2018). See Jihui

Zhang, 2019 WL 1220310 at *10 (noting that courts apply a substantially similar definition for

the purpose of the NYLL taxicab exemption).

       It is undisputed that Plaintiffs drove full-time as private chauffeurs for their respective

families and that they were driving the families’ cars. The only potential countervailing fact in

the record is that Plaintiff Martinez would sometimes drive in some capacity for Defendants in

Defendants vehicles during the hours when the Levy family did not need him to drive for them.

But this does not alone permit the inference that Plaintiff was “available for hire to members of

the general public” Munoz-Gonzalez, 904 F.3d at 214. Without more in the record, no

reasonable jury could conclude that the Plaintiffs were operating taxicabs under Munoz-

Gonzalez. The FLSA and NYLL exemptions do not apply to Plaintiffs and Defendants were

required to pay them overtime.

   E. Unpaid Overtime Claims

       Because Defendants were Plaintiffs’ employers and Plaintiffs do not fall within any

exemptions from overtime under the FLSA or NYLL, Plaintiffs may bring claims against them

for any unpaid overtime. Under FLSA, employers must pay employees overtime at a rate of 1.5

times the employees’ regular rate of pay for any hours worked over 40 hours in a work week. 29

U.S.C. § 207(a)(1). “To establish liability under the FLSA on a claim for unpaid overtime, a




                                                 22
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 23 of 31




plaintiff must prove that he performed work for which he was not properly compensated, and

that the employer had actual or constructive knowledge of that work.” Kuebel v. Black & Decker

Inc., 643 F.3d 352, 361 (2d Cir. 2011) (citing Anderson v. Mt. Clemens Pottery Co., 328 U.S.

680, 686-87 (1946)).

       Moreover, as “the NYLL largely adopts the same standard as the FLSA with respect to

overtime compensation,” Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 43

(E.D.N.Y. 2015), the analysis below applies equally to Plaintiffs’ claims for unpaid overtime

under the NYLL. See Nakahata v. New York-Presbyterian Healthcare Sys., Inc., 723 F.3d 192,

200 (2d Cir. 2013) (the NYLL “adopts” the “same standard” for unpaid overtime as FLSA). See

also Euceda v. Preesha Operating Corp., No. 14CV3143ADSSIL, 2016 WL 8711446, at *5

(E.D.N.Y. July 13, 2016) (“Courts in this Circuit routinely impose liability for an overtime

violation of the NYLL if it has already found liability under the FLSA's overtime provision.”).

       1. Defendants’ Liability

       “Whether an employer had actual or constructive knowledge of an employee’s unpaid

work is a question of fact.” Lynch, 291 F. Supp. 3d at 546 (S.D.N.Y. 2018) (citing Holzapfel v.

Town of Newburgh, N.Y., 145 F.3d 516, 521 (2d Cir. 1998)). Here, that question of material fact

is not genuinely in dispute. While Defendants’ formally contest that they knew Plaintiffs were

working more than 40 hours a week, they have failed to do so in any way that a reasonable jury

could reply upon. The only evidence in the record that Defendants cite to contest that they knew

Plaintiff Vasquez worked more than 40 hours a week is a statement from Defendant Ceballos

that he told Plaintiff Vasquez that he needed to be available for 10 hours a day when he began

working for the Korngold family. For Plaintiff Martinez, Defendants point only to a statement

from Defendant Ceballos that Plaintiff Martinez told him he was working too many hours and




                                                23
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 24 of 31




that Defendant Ceballos subsequently talked to Mr. Levy about reducing his hours. These

statements do not support a conclusion that Defendants’ lacked knowledge that Plaintiffs worked

overtime. According to his admissions, Defendant Ceballos was aware that the arrangement

between Defendants and the families (which he set up) was for Plaintiffs to work a regular

schedule of ten hours a day for five days a week, amounting to fifty hours. Further, if anything,

the statement above regarding Plaintiff Martinez tends to demonstrate Defendant Ceballos’

awareness that Plaintiffs were working more hours, not less.

       Therefore, the Court concludes that there is no genuine dispute in the factual record that

Defendants had actual or constructive knowledge of the fact that Plaintiffs were working

overtime.

       2. Overtime Hours Worked

       Because the Court determines that there is no genuine dispute as to whether Defendants

knew that Plaintiffs were working overtime hours, and Defendants admit that they never paid

Plaintiffs overtime, the remaining inquiry is determining the amount of unpaid overtime

Plaintiffs worked. In making this determination, the Court does not have the benefit of any

contemporaneous employment records, such as time sheets, because as Defendants admit,

Defendants did not keep any such records.

       The “employer’s duty under the FLSA [and NYLL] to maintain accurate records of its

employees’ hours is non-delegable.” Lynch, 291 F. Supp. 3d at 546 (citing Kuebel, 643 F.3d at

363; 29 U.S.C. § 211(c)); Lahcen v. Kiran Park Newsstand Inc., No. 11 CV 5998 VB, 2014 WL

3887222, at *4 (S.D.N.Y. Aug. 7, 2014) (noting as to the “non-delegable duty to make and

maintain accurate records” under FLSA that the “same standard applies under the NYLL.”).

Therefore, “once an employer knows or has reason to know that an employee is working




                                                24
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 25 of 31




overtime, it cannot deny compensation simply because the employee failed to properly record or

claim his overtime hours,” and thus “at summary judgment, if an employer’s records are

inaccurate or inadequate, an employee need only present ‘sufficient evidence to show the amount

and extent of the uncompensated work as a matter of just and reasonable inference.’” Kuebel,

643 F.3d at 361, 362 (quoting Anderson, 328 U.S. at 687) (cleaned up). A plaintiff can “meet this

burden through estimates based on his own recollection.” Kuebel, 643 F.3d at 362. In an exhibit

attached to their motion, Plaintiffs provide calculations of the amount of unpaid overtime based

on their estimates of overtime hours worked.

       Plaintiff Vasquez estimates that from September 1, 2015 to February 29, 2016, he worked

42 hours a week, then from March 1, 2016 to August 31, 2016, he worked 52 hours a week (with

a new salary increase of $1,100), and finally from September 1, 2016 to August 21, 2018, he

worked 60 hours a week. Dkt. No. 86-9. Plaintiff Vasquez estimates he is entitled to

$22,802.38. Though Defendants formally dispute these estimates, they do not meaningfully

draw the amounts into question. The evidence cited by Defendants, i.e. that Plaintiff was

originally told to be available for 10 hours a day, does not have any bearing on whether the

amount of hours Plaintiff worked later increased, and indeed Defendants admit that they were

told by Plaintiff Vasquez that he was working more hours (and thus they increased his pay).

Therefore, the Court determines that Plaintiff Vasquez has demonstrated the amount of unpaid

overtime as a matter of just and reasonable inference.

       Plaintiff Martinez estimates that for the duration of his time working for the Levy’s, he

worked 60 hours a week and is entitled to $11,500.00 in unpaid overtime. Dkt. No. 86-9. Again,

Defendants do not meaningfully dispute that Plaintiff worked 60 hours a week. To be sure, the

parties agree that, once Plaintiff Martinez complained to Defendants about his hours, Defendants




                                                25
     Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 26 of 31




discussed with the Levy’s about decreasing his hours. But Plaintiff testifies that the Levy’s never

actually decreased his hours after that conversation, and Defendants have provided no evidence

to the contrary. The Court therefore determines that Plaintiff Martinez has demonstrated as a

matter of just and reasonable inference the amount and extent of unpaid overtime.

         Plaintiff Vasquez is therefore entitled to $22,802.38 in actual overtime damages2 and

Plaintiff Martinez is entitled to $11,500 in actual overtime damages. The Court discusses below

Plaintiffs’ entitlement to liquidated damages pursuant to the FLSA or NYLL.

    F. Statute of Limitations

         The parties dispute which statute of limitations under FLSA applies to Plaintiffs’ claims.

Under the FLSA, the statute of limitations is two years, but when an employer’s violations are

found to be “willful,” then the statute of limitations under the act is extended to three years. 29

U.S.C. § 255. “An employer willfully violates the FLSA when it either knew or showed reckless

disregard for the matter of whether its conduct was prohibited by the Act.” Young v. Cooper

Cameron Corp., 586 F.3d 201, 207 (2d Cir. 2009) (cleaned up). Defendants argue that any

violations were not willful, and Plaintiffs concede that there is a genuine dispute as to this fact.

         However, the issue of whether Defendants’ violations were willful, and thus whether a

two or three-year statute of limitations applies under FLSA, does not impact Plaintiffs’ recovery.

As described below, Plaintiffs can recover under either the FLSA or NYLL for their overtime

claims but not for both. See Jiao v. Shi Ya Chen, No. 03 CIV. 0165 (DF), 2007 WL 4944767, at

*17 (S.D.N.Y. Mar. 30, 2007)). Plaintiff Martinez’s claims fall within the FLSA two-year

statute of limitations, and the NYLL has a statute of limitations of six years and fully covers the

relevant time period for both Plaintiffs. Therefore, the Court need not decide the issue of


2
 As discussed infra III.F, while the FLSA statute of limitations does not cover all of Plaintiff Vasquez claims for
unpaid overtime, these claims are fully within the limitations period of the NYLL.


                                                         26
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 27 of 31




willfulness for the purposes of the FLSA statute of limitations. The claims are without dispute

timely under the NYLL.

       G. Liquidated Damages

       Because Plaintiffs have established actual overtime damages, the Court must now

determine whether to award liquidated damages. Under the FLSA, when an employer violates

the overtime requirements, and employee is ordinarily permitted to recover “unpaid overtime

compensation . . . in an additional equal amount as liquidated damages.” 29 U.S.C § 216(b).

However, if the employer can demonstrate that “the act or omission giving rise to such action

was in good faith and that he had reasonable grounds for believing that his act or omission was

not a violation of” FLSA, then the Court “may, in its sound discretion” decline to award

liquidated damages. Id. at § 260. The employer “bears the burden of establishing . . . good faith

and objective reasonableness” – a burden that “is a difficult one to meet,” as “[d]ouble damages

are the norm, single damages the exception.” Reich v. S. New England Telecommunications

Corp., 121 F.3d 58, 71 (2d Cir. 1997) (cleaned up). Because the liquidated damages are intended

to be “compensatory rather than punitive in nature,” Courts are to favor double damages and use

their discretion to apply single damages only where the employer has clearly demonstrated that

they acted objectively reasonably and in good faith. Id. (citing Brooklyn Sav. Bank v. O'Neill,

324 U.S. 697, 707 (1945)). To evade double damages here, Defendant must produce “produce

plain and substantial evidence of at least an honest intention to ascertain what the Act requires

and to comply with it.” Id.

       NYLL also provides for recovery in an additional equal amount in liquidated damages,

see N.Y. Lab. Law § 663(1), and involves the same standard. “Courts have not substantively

distinguished the FLSA’s standard from the current NYLL standard of good faith” in terms of




                                                27
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 28 of 31




liquidated damages. Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d 481, 503 (S.D.N.Y. 2017),

aff'd, 752 F. App'x 33 (2d Cir. 2018) (cleaned up). See Rana v. Islam, 887 F.3d 118, 122-23 (2d

Cir. 2018) (explaining that “in 2009, the liquidated damages provision [in the NYLL] was

amended to bring it more closely in line with the FLSA” and as such there are no longer

“meaningful differences” between the FLSA and NYLL liquidated damages provisions).

       Defendants admit that Defendant Ceballos “knows what overtime is, and has known for a

long time.” Dkt. No. 90-1 ¶ 67. Defendants also admit that in the past they have had to make

private settlements and payments to the New York State Department of Labor due to alleged

failures to properly compensate employees, and since then have not made any policy changes at

the company. Id. ¶ 67-71. Most critically, Defendants admit they never consulted with anyone to

determine the proper way to classify and pay employees. Id. at ¶ 73. Therefore, no reasonable

jury could conclude based on the undisputed facts in the record that Defendants fall within the

exception to the general rule favoring liquidated damages under FLSA or the NYLL.

       Although Plaintiffs could establish overtime claims under both NYLL and FLSA (setting

the statute of limitations issues aside), Plaintiffs “cannot recover twice for the same minimum

wage/overtime violations under both federal and state law.” Jiao v. Shi Ya Chen, No. 03 CIV.

0165 (DF), 2007 WL 4944767, at *17 (S.D.N.Y. Mar. 30, 2007). See Rana, 887 F.3d at 123

(“We therefore interpret the NYLL and FLSA as not allowing duplicative liquidated damages for

the same course of conduct”). Instead, “Plaintiffs may recover liquidated damages for unpaid

[overtime] wages under either the FLSA or NYLL, whichever provides for a greater recovery.”

Cid v. J.T. Auto & Body Shop, Inc., No. 18CIV9284AJNRWL, 2020 WL 871756, at *5

(S.D.N.Y. Jan. 30, 2020), report and recommendation adopted, No. 18CV9284AJNRWL, 2020

WL 871508 (S.D.N.Y. Feb. 21, 2020).




                                                28
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 29 of 31




         The Court will award liquidated damages to both Plaintiffs under the NYLL because it

allows for greater recovery. Portions of the time period for which Plaintiff Vasquez seeks to

recover are outside both the three-year and two-year statutes of limitations provided by FLSA.

The NYLL, however, has a six-year statute of limitations, see N.Y. Lab. Law § 663(3), and thus

Plaintiff Vasquez will be entitled to a greater amount in liquidated damages under the NYLL.

Moreover, explained infra V, both Plaintiffs are entitled to prejudgment interest under the NYLL

but not under the FLSA. See Martinez v. Alimentos Saludables Corp., No. 16CV1997DLICLP,

2017 WL 5033650, at *23 (E.D.N.Y. Sept. 22, 2017) (awarding damages under the NYLL in

part because “unlike the FLSA, the NYLL allows for the recovery of both liquidated damages

and pre-judgment interest.”). Therefore, Plaintiff Vasquez and Plaintiff Martinez are entitled to

$45,604.76 and $23,000 respectively in liquidated damages for their overtime claims under the

NYLL.

   IV.      WAGE THEFT PREVENTION ACT CLAIMS

         In addition to claims for unpaid overtime under the FLSA and NYLL, Plaintiffs move for

summary judgment on their claims against Defendants for violations of the Wage Theft

Prevention Act. The Wage Theft Prevention Act generally “requires employers to provide

employees with a wage notice containing information such as rate of pay and tip allowances.”

Jian Xin Zhang v. Great Sichuan On 3rd Ave., Inc., 334 F. Supp. 3d 621, 622 (S.D.N.Y. 2018).

Section 195 requires an employer to provide certain notices at the time of hiring regarding their

compensation, including their rates of pay and whether they are paid by the hour, shift, day,

week, or otherwise. See N.Y. Lab. Law § 195. If an employee does not receive this information

from their employer within ten business days of their first day of employment, the employee

“may recover in a civil action damages of fifty dollars for each work day that the violations




                                                29
    Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 30 of 31




occurred or continue to occur, but not to exceed a total of five thousand dollars, together with

costs and reasonable attorney’s fees.” Id. § 198(1-b). Additionally, section 195(3) requires an

employer to provide certain notices to employees with every payment of wages, including the

dates of work corresponding to that payment, rates of pay, etc. Id. § 195(3). If an employer fails

to comply with this provision, the employee “may recover in a civil action damages of two

hundred fifty dollars for each work day that the violations occurred or continue to occur, but not

to exceed a total of five thousand dollars, together with costs and reasonable attorney’s fees.” Id.

§ 198(1-d).

         As discussed supra II.A, Plaintiffs were Defendants’ employees for the purposes of

FLSA and the NYLL. Defendants therefore were obligated to provide the required notices under

the WPTA. Defendants do not dispute that they did not provide any such notices to their

employees. The Court grants summary judgment to Plaintiffs on this claim and awards them

$5,000 each on both their N.Y. Lab. Law §195(1) and N.Y. Lab. Law § 195(3) claims.


   V.         PREJUDGMENT INTEREST

         “Prejudgment interest may be awarded in addition to liquidated damages under NYLL

but not under the FLSA.” Pineda v. Tokana Cafe Bar Restorant Inc., No. 16-CV-1155 (JPO),

2017 WL 1194242, at *4 (S.D.N.Y. Mar. 30, 2017). A plaintiff “may recover prejudgment

interest only on his “actual damages . . . under the NYLL, . . . not [his] liquidated damages.”

Gamero, 272 F. Supp. 3d at 515. Plaintiffs are therefore entitled to prejudgment interest on their

NYLL actual overtime damages.

   VI.        ATTORNEYS FEES & COSTS

         “Reasonable attorney’s fees and costs are awarded as a matter of right to a prevailing

plaintiff in an action under the FLSA or NYLL.” Francois v. Mazer, 523 F. App’x 28, 29 (2d



                                                 30
      Case 1:18-cv-10219-AJN-GWG Document 101 Filed 03/31/21 Page 31 of 31




Cir. 2013) (29 U.S.C. § 216(b)’ NYLL §§ 198(1-a), 663(1)). Moreover, the WPTA also permits

“costs and reasonable attorney’s fees” in connection with Defendants’ violations. N.Y. Lab. Law

§§ 198(1-b), (1-d). Plaintiffs are likely entitled to reasonable attorney’s fees and costs and may

file a motion accordingly within one month of the date of this Opinion & Order.

      VII.    CONCLUSION

         For the reasons stated above, Plaintiffs’ motion for partial summary judgment3 is

GRANTED and Defendants cross-motion for summary judgment is DENIED. Plaintiff Martinez

is awarded $23,000 in liquidated damages for his unpaid overtime claims under the NYLL and

$10,000 in damages for Defendants’ violations of the WTPA. Plaintiff Vasquez is awarded

$45,604.76 in damages for his unpaid overtime claims under the NYLL and $10,000 in damages

for Defendants’ violations of the WTPA. Plaintiffs are awarded prejudgment interest on their

NYLL actual overtime damages. Further, Defendants are ORDERED to pay reasonable

attorney’s fees and costs to both Plaintiffs.

         This resolves Dkt. Nos. 83 and 90.

         Plaintiff is granted leave to move for attorney’s fees and costs for both Plaintiffs and

prejudgment interest and actual overtime damages within one month of this Opinion & Order.

The moving papers should include a proposed judgment.



         SO ORDERED.
    Dated: March 31, 2021
           New York, New York                                ____________________________________
                                                                       ALISON J. NATHAN
                                                                     United States District Judge


3
  Although labeled “partial,” the Court cannot discern any counts in the complaint unaddressed by the motion.
Plaintiff shall indicate in a letter to the Court within one week of this Order if any matters other than fees and costs
remain to be adjudicated.


                                                           31
